                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     .HYLQ %DUU\ )LQH $UW $VVRFLDWHV
                                                                 &9
                                                        &DVH1RBBBBBBBBBBBBBB+6*
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
    .HQ *DQJEDU 6WXGLR ,QF                          ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, 9HUQOH & 'XURFKHU -U               , an active member in good standing of the bar of
    0LQQHVRWD                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 6KDNRSHH 0GHZDNDQWRQ 6LRX[ &RPP             in the
                                                                .HQW - 6FKPLGW
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      'RUVH\ :KLWQH\ //3  6 6L[WK 6WUHHW 6XLWH 'RUVH\ :KLWQH\ //3  $QWRQ %RXOHYDUG
     0LQQHDSROLV 01                    6XLWH  &RVWD 0HVD &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    GXURFKHUVNLS#GRUVH\FRP                            VFKPLGWNHQW#GRUVH\FRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:        .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               9HUQOH & 'XURFKHU -U
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 9HUQOH & 'XURFKHU -U                    is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 2/27/2020
                                                              UNITED STATES
                                                                     STATES DISTRICT JUDGE Octo
                                                                                           October
                                                                                             ttoobbeer 2012
                                                                                                       201

     PRO HAC VICE APPLICATION & ORDER
